Citation Nr: 1725379	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  11-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as due to service-connected bilateral ankle disabilities.  

2.  Entitlement to service connection for a left knee disorder, to include as due to service-connected bilateral ankle disabilities.

(The issue of entitlement to an apportionment of the Veteran's VA compensation benefits is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Of note, the Veteran remains incarcerated.  He had previously requested that his representative present testimony before the Board on his behalf while he remains incarcerated.  Federal regulation provides that requests for appearances by representatives alone to personally present argument may be granted if good cause is shown.  Whether good cause has been shown will be determined by the presiding member assigned to conduct the hearing.  38 C.F.R. § 20.700(b) (2016).   The undersigned previously determined that good cause has not been shown to allow for an appearance at a hearing by the Veteran's representative alone.

The Veteran's claim was remanded for additional development in June 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

The Board remanded the Veteran's claim to obtain all VA radiological reports of the Veteran's knees including any from a September 2010 VA examination and to afford the Veteran a VA examination for his claimed bilateral knee disabilities.  

The Veteran was afforded a VA examination in April 2015 and an etiological opinion was included.  

However, there is no indication that the AOJ attempted to obtain the requested radiological reports if any exist.  Moreover, following the April 2015 VA examination, the AOJ failed to reconsider the issues on appeal in a supplemental statement of the case (SSOC).  The Board finds that it does not have jurisdiction to consider this matter until the AOJ issues an SSOC with respect to the additional evidence.  Under these circumstances, the Board has no alternative but to remand this matter for AOJ consideration of the additional evidence received, in the first instance, and issuance of an SSOC reflecting any further action required and consideration of that evidence.  See 38 C.F.R. §§ 19.31(a), 19.37(a).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA radiological reports pertinent to the knees, including any from the September 2010 VA knee examination, if any exist, and associate them with the claims file.  Any negative responses should be associated with the claims file.  

2.  Then, readjudicate the Veteran's claims, considering all evidence received or secured since the April 2013 SSOC.  If either benefit sought on appeal remains denied, provide the Veteran and his representative an SSOC and an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




